Bell, Chief Judge.
Defendant appeals from his conviction for the sale of heroin.
The state’s evidence disclosed that a detective of the Augusta Police Department, accompanied by an informant, went to defendant’s home on June 25,1975, to purchase heroin. Being unsuccessful, they followed *215defendant to the "ranch house” located in another part of Richmond County about 5 miles distant. There defendant sold heroin to the detective. The defendant was apprehended August 23, 1975 for the June sale. The defendant testified that he knew nothing of any heroin sale and that he had not been at the "ranch house” that evening, but did not specify where he was on that date. Held:
Submitted June 27, 1977
Decided September 7, 1977.
Nicholson & Nicholson, Christopher G. Nicholson, for appellant.
Richard E. Allen, District Attorney, for appellee.
1. Defendant urges that the trial court erred in failing to charge an alibi. There was no request to charge on alibi nor an exception to the court’s charge. However, the court did charge on the subject of identification of the defendant as the person who committed the alleged offense. Where the court charges on personal identity it is not error to fail to charge on alibi in the absence of a request as the defense of personal identity and alibi are virtually the same defense. Jones v. State, 235 Ga. 103, 104 (6) (218 SE2d 899).
2. The other enumerations either have no merit or have been abandoned.

Judgment affirmed.


McMurray and Smith, JJ., concur.